 1
     K&L GATES LLP
 2   10100 Santa Monica Boulevard
     Eighth Floor
 3   Los Angeles, California 90067
     Telephone: 310.552.5000
 4   Facsimile: 310.552.5001

 5   Christina N. Goodrich (SBN 261722)
     christina.goodrich@klgates.com
 6   Saman M. Rejali (SBN 274517)
     saman.rejali@klgates.com
 7   Heather L. Frisch (SBN 294940)
     heather.frisch@klgates.com
 8   Armando V. Arballo (SBN 324554)
     armando.arballo@klgates.com
 9

10   Attorneys for Plaintiff Thomas Clinton

11
                                     UNITED STATES DISTRICT COURT
12
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     THOMAS CLINTON, an individual,                        Case No.: 2:05-CV-01600-JAM-DMC
15
                              Plaintiff,                   PROTECTIVE ORDER
16
            v.                                             DISCOVERY MATTER
17
     Cooper, an individual,
18
     Dixon, an individual
19
     R. SHERER, an individual,
20
                              Defendant.
21

22

23

24

25

26
27

28

                                                       1
                                           [PROPOSED] PROTECTIVE ORDER
 1          IT IS HEREBY ORDERED that the following Protective Order be entered in this Action:

 2   1.     PURPOSES AND LIMITATIONS

 3          Disclosure and discovery activity in this action are likely to involve production of

 4   confidential, sensitive, propriety, security sensitive, or private information for which special

 5   protection from public disclosure and from use for any purpose other than prosecuting this litigation

 6   may be warranted. Accordingly, the Parties hereby stipulate to and petition the court to enter the

 7   following Stipulated Protective Order. The Parties acknowledge that this Order does not confer

 8   blanket protections on all disclosures or responses to discovery and that the protection it affords

 9   from public disclosure and use extends only to the limited information or items that are entitled to

10   confidential treatment under the applicable legal principles. The Parties further acknowledge, as set

11   forth in Section 12.3 below, that this Stipulated Protective Order does not automatically entitle them

12   to file confidential information under seal.

13   2.     DEFINITIONS

14          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15   information or items under this Order.

16          2.2     “CONFIDENTIAL” Information or Items: information designated as

17   “CONFIDENTIAL” (regardless of how it is generated, stored, or maintained) shall mean and

18   include any document, thing, deposition testimony, interrogatory answers, responses to requests for

19   admissions and requests for production, disclosures pursuant to Federal Rule of Civil Procedure 26,

20   or other information provided in discovery or settlement communications and negotiations in this

21   Action, which contains information that is non-public, confidential, and/or sensitive.

22          Certain limited types of “CONFIDENTIAL” information may be further designated, as

23   defined and detailed below, as “Confidential Attorneys’ Eyes Only Information.”

24          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

25   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or

26   Non-Party would create a substantial risk of harm that could not be avoided by less restrictive

27   means. This type of information and items include, for example, Plaintiff’s or third parties’ highly

28

                                                         2
                                        [PROPOSED] PROTECTIVE ORDER
 1   sensitive and private confidential prison files and associated personal legal, medical, or other

 2   personal information, or other highly sensitive financial or personal information.

 3             Highly Confidential information may concern or relate to the processes, operations,

 4   investigations, or other information relating to the California Department of Corrections and

 5   Rehabilitation, disclosure of which may have the effect of causing harm to the safety and security of

 6   law enforcement officers, the public, or Defendants. Highly Confidential information also concerns

 7   or relates to the personal information of any Defendant, including but not limited to home address,

 8   social security number, telephone number, email address, names or identifying information of family

 9   members, the disclosure of which places the safety any Defendant, whom are each former peace

10   officers, and their family members at risk. Highly Confidential information also includes all

11   personal identifying information of any current or former California Department of Corrections

12   employee, and any third party entitled to confidential protection of personal identifying information

13   under California and/or applicable federal law. Defendants reserve the right to redact such personal

14   identifying information from any document.

15             2.3    Counsel: Outside Counsel of Record and House Counsel (as well as their support

16   staff).

17             2.4    Designating Party: a Party or Non-Party that designates information or items that it

18   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

20             2.5    Disclosure or Discovery Material: all items or information, regardless of the medium

21   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

22   transcripts, and tangible things), that are produced or generated in disclosures or responses to

23   discovery in this matter.

24             2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to the

25   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

26   consultant in this action.

27             2.7    House Counsel: attorneys who are, or were, employers of a party to this action.

28   House Counsel does not include Outside Counsel of Record or any other outside counsel.

                                                         3
                                         [PROPOSED] PROTECTIVE ORDER
 1          2.8     Party: any party to this action, including consultants, retained experts, House

 2          Counsel, and Outside Counsel of record (and their support staffs).

 3          2.9     Non-Party: any natural person, partnership, corporation, association, or other entity

 4   not named as a party to this action.

 5          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this action

 6   but are retained to represent or advise a party to this action and have appeared in this action on

 7   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 8          2.11    Producing Party: a Party or Non-Party that produces or provides Disclosure or

 9   Discovery Material in this action.

10          2.12    Professional Vendors: persons or entities that provide litigation support services (e.g.,

11   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

12   storing, or retrieving data in any form or medium) and their employees and subcontractors.

13          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

14   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

15          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

16   Producing Party.

17   3.     SCOPE

18          The protections conferred by this Stipulation and Order cover not only Protected Material (as

19   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

20   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

21   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

22   However, the protections conferred by this Stipulation and Order do not cover the following

23   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

24   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

25   publication not involving a violation of this Order, including becoming part of the public record

26   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

27   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

28

                                                        4
                                          [PROPOSED] PROTECTIVE ORDER
 1   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 2   Protected Material at trial shall be governed by a separate agreement or order.

 3   4.     DURATION

 4          Even after final disposition of this litigation, the confidentiality obligations imposed by this

 5   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

 6   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 7   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 8   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 9   time limits for filing any motions or applications for extension of time pursuant to applicable law.

10   5.     DESIGNATING PROTECTED MATERIAL

11          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

12   Non-Party that designates information or items for protection under this Order must take care to

13   limit any such designation to specific material that qualifies under the appropriate standards. The

14   Designating Party must designate for protection only those parts of material, documents, items, or

15   communications that qualify – so that other portions of the material, documents, items, or

16   communications for which protection is not warranted are not swept unjustifiably within the ambit of

17   this Order.

18          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

19   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

20   encumber or retard the case development process or to impose unnecessary expenses and burdens on

21   other parties) expose the Designating Party to sanctions.

22          If it comes to a Designating Party’s attention that information or items that it designated for

23   protection do not qualify for protection, or do not qualify for the level of protection initially

24   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

25   inapplicable designation.

26          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

27   e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

28

                                                         5
                                         [PROPOSED] PROTECTIVE ORDER
 1   Discovery Material that qualifies for protection under this Order must be clearly so designated

 2   before the material is disclosed or produced. Designation in conformity with this Order requires:

 3          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

 4   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 5   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 6   ONLY” to each page that contains protected material. In addition to the legend, all personally

 7   identifying information other than a person’s last name with first initial, and position, will be

 8   redacted. If only a portion or portions of the material on a page qualifies for protection, the

 9   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

10   markings in the margins) and must specify, for each portion, the level of protection being asserted.

11          If only a portion or portions of the material on a page qualifies for protection, the Producing

12   Party also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

13   margins) and must specify, for each portion, the level of protection being asserted.

14          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

15   Designating Party identify on the record, before the close of the deposition, hearing, or other

16   proceeding, all protected testimony and specify the level of protection being asserted. When it is

17   impractical to identify separately each portion of testimony that is entitled to protection or it appears

18   that substantial portions of the testimony may qualify for protection, the Designating Party may

19   invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right to

20   have up to 21 days from the date the deposition transcript is received by counsel for the Designating

21   Party to identify the specific portions of the testimony as to which protection is sought and to specify

22   the level of protection being asserted. Only those portions of the testimony that are appropriately

23   designated for protection within the 21 days from the date the deposition transcript is received by

24   counsel for the Designating Party shall be covered by the provisions of this Stipulated Protective

25   Order. Alternatively, a Designating Party may specify, at the deposition or up to 21 days from the

26   date the deposition transcript is received by counsel for the Designating Party if that period is

27   properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

28   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Parties shall give the other parties notice if

                                                         6
                                        [PROPOSED] PROTECTIVE ORDER
 1   they reasonably expect a deposition, hearing or other proceeding to include Protected Material so

 2   that the other parties can ensure that only authorized individuals who have signed the

 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those proceedings. The

 4   use of a document as an exhibit at a deposition shall not in any way affect its designation as

 5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 6          Transcripts containing Protected Material shall have an obvious legend on the title page that

 7   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

 8   (including line numbers as appropriate) that have been designated as Protected Material and the level

 9   of protection being asserted by the Designating Party. The Designating Party shall inform the court

10   reporter of these requirements.

11          (c) for information produced in some form other than documentary and for any other tangible

12   items, that the Producing Party affix in a prominent place on the exterior of the container or

13   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

15   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

16   portion(s) and specify the level of protection being asserted.

17          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

18   designate qualified information or items does not, standing alone, waive the Designating Party’s

19   right to secure protection under this Order for such material. Upon timely correction of a

20   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

21   accordance with the provisions of this Order.

22   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

23          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

24   confidentiality at any time that is consistent with the court’s scheduling order. Unless a prompt

25   challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,

26   substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the

27   litigation, a Party does not waive its right to challenge a confidentiality designation by electing not to

28   mount a challenge promptly after the original designation is disclosed.

                                                         7
                                        [PROPOSED] PROTECTIVE ORDER
 1          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 2   by providing written notice of each designation it is challenging and describing the basis for each

 3   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 4   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 5   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 6   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

 7   are not sufficient) within 14 days of the date of service of notice, or within 10 days if it is the

 8   electronic service of discovery. In conferring, the Challenging Party must explain the basis for its

 9   belief that the confidentiality designation was not proper and must give the Designating Party an

10   opportunity to review the designated material, to reconsider the circumstances, and, if no change in

11   designation is offered, to explain the basis for the chosen designation. A Challenging Party may

12   proceed to the next stage of the challenge process only if it has engaged in this meet and confer

13   process first or establishes that the Designating Party is unwilling to participate in the meet and

14   confer process in a timely manner.

15          6.3      Informal Judicial Intervention: If the Parties cannot resolve a challenge without court

16   intervention,

17          (a) the Parties may stipulate to an Informal Telephonic Conference whereby Judge

18   Cota will resolve discovery disputes outside the formal Local Rule 251 procedures.

19          (b) after obtaining the available dates and times from the courtroom deputy and

20   agreeing upon a date and time with opposing counsel, confirm with the courtroom deputy when the

21   parties will be calling in. All parties must appear telephonically.

22          (c) at least 48 hours before the conference, the parties shall email chambers a two-page

23   synopsis of their dispute in a letter or memo format (no exhibits or attachments). Email

24   dmcorders@caed.uscourts.gov.

25          6.4      Formal Judicial Intervention: If the Parties cannot resolve a challenge during the

26   Informal Telephonic Conference, or if they do not so stipulate, the Designating Party shall file and

27   serve a motion to retain confidentiality under Civil Local Rule 251 (and in compliance with Civil

28   Local Rule 141, if applicable) within 21 days of the Informal Telephonic Conference, if the Parties

                                                          8
                                         [PROPOSED] PROTECTIVE ORDER
 1   so stipulate, or within 14 days of the parties agreeing that the meet and confer process will not

 2   resolve their dispute, if the Parties do not stipulate to the Informal Telephonic Conference. Each

 3   such motion must be accompanied by a competent declaration affirming that the movant has

 4   complied with the meet and confer requirements imposed in Paragraph 6.2. The joint statement re

 5   discovery disagreement under Rule 251(a) shall be filed seven (7) days before the scheduled hearing

 6   date (i.e., the Friday before the customary Friday hearing). Any motion will be dropped from

 7   calendar if the statement is not timely filed, and courtesy copies of all motion-related documents,

 8   including the 251 statement, declarations, and exhibits (see section 1(d) above), are not delivered to

 9   the Clerk’s Office by 9:00 a.m. on the fourth (4th) day (Monday) prior to the hearing (customarily

10   on Friday).

11          Failure by the Designating Party to make such a motion including the required declaration

12   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation

13   for each challenged designation. In addition, the Challenging Party may file a motion challenging a

14   confidentiality designation at any time if there is good cause for doing so, including a challenge to

15   the designation of a deposition transcript or any portions thereof. Any motion brought pursuant to

16   this provision must be accompanied by a competent declaration affirming that the movant has

17   complied with the meet and confer requirements imposed by the preceding paragraph.

18          The burden of persuasion in any such challenge proceeding shall be on the Designating

19   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

20   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

21   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

22   retain confidentiality as described above, all parties shall continue to afford the material in question

23   the level of protection to which it is entitled under the Producing Party’s designation until the court

24   rules on the challenge.

25   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

26          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

27   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

28   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

                                                         9
                                        [PROPOSED] PROTECTIVE ORDER
 1   the categories of persons and under the conditions described in this Order. When the litigation has

 2   been terminated, a Receiving Party must comply with the provisions of Section 13 below (FINAL

 3   DISPOSITION).

 4          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 5   secure manner that ensures that access is limited to the persons authorized under this Order.

 6          7.2     Disclosure of “CONFIDENTIAL” or HIGHLY CONFIDENTIAL – ATTORNEY’S

 7   EYES ONLY Information or Items. Unless otherwise ordered by the court or permitted in writing by

 8   the Designating Party, a Receiving Party may disclose any information or item designated

 9   “CONFIDENTIAL” only to:

10          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

11   said Outside Counsel of Record;

12          (b) the officers, directors, and employees of the Receiving Party to whom disclosure is

13   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

14   to Be Bound” (Exhibit A);

15          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

16   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

17   to Be Bound” (Exhibit A);

18          (d) the court and its personnel;

19          (e) court reporters and their staff, professional jury or trial consultants, and Professional

20   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

23   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

24   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

25   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

26   bound by the court reporter and may not be disclosed to anyone except as permitted under this

27   Stipulated Protective Order.

28

                                                        10
                                        [PROPOSED] PROTECTIVE ORDER
 1          (g) the author or recipient of a document containing the information or a custodian or other

 2   person who otherwise possessed or knew the information, including if such author or recipient is a

 3   deponent, even if such deponent does not sign Exhibit A.

 4   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 5   LITIGATION:

 6          If a Party is served with a subpoena or a court order issued in other litigation that compels

 7   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

 8   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

 9          (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

10   the subpoena or court order;

11          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

12   other litigation that some or all of the material covered by the subpoena or order is subject to this

13   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

14          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

15   Designating Party whose Protected Material may be affected.

16          If the Designating Party timely seeks a protective order, the Party served with the subpoena

17   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

18   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

19   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

20   permission. The Designating Party shall bear the burden and expense of seeking protection in that

21   court of its confidential material – and nothing in these provisions should be construed as

22   authorizing or encouraging a Receiving Party in this action to disobey a lawful subpoena or directive

23   from another court.

24   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

25   LITIGATION:

26          (a)     The terms of this Order are applicable to information produced by a Non-Party in this

27   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

28   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

                                                        11
                                        [PROPOSED] PROTECTIVE ORDER
 1   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

 2   construed as prohibiting a Non-Party from seeking additional protections.

 3          (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-

 4   Party’s confidential information in its possession, and the Party is subject to an agreement with the

 5   Non-Party not to produce the Non-Party’s confidential information, then the Party shall; and

 6                  1.      promptly notify in writing the Requesting Party and the Non-Party that some

 7          or all of the information requested is subject to a confidentiality agreement with a Non-Party;

 8                  2.      promptly provide the Non-Party with a copy of the Stipulated Protective

 9          Order in this litigation, the relevant discovery request(s), and a reasonably specific

10          description of the information requested; and

11                  3.      make the information requested available for inspection by the Non-Party.

12          (c)     If the Non-Party fails to object or seek a protective order from this court within 14

13   days of receiving the notice and accompanying information, the Receiving Party may produce the

14   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

15   seeks a protective order, the Receiving Party shall not produce any information in its possession or

16   control that is subject to the confidentiality agreement with the Non-Party before a determination by

17   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

18   seeking protection in this court of its Protected Material. Nothing in this provision shall prohibit a

19   party from seeking a court order to enable it to produce a Non-Party’s confidential information in

20   order to confirm it is not breaching a contract.

21   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

23   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

24   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

25   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

26   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

27   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

28   Be Bound” that is attached hereto as Exhibit A.

                                                         12
                                         [PROPOSED] PROTECTIVE ORDER
 1   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 2          MATERIAL

 3          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

 4   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

 5   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

 6   modify whatever procedure may be established in an e-discovery order that provides for production

 7   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

 8   parties reach an agreement on the effect of disclosure of a communication or information covered by

 9   the attorney-client privilege or work product protection, the parties may incorporate their agreement

10   in the stipulated protective order submitted to the court.

11   12.    MISCELLANEOUS

12          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

13   its modification by the court in the future.

14          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

15   no Party waives any right it otherwise would have to object to disclosing or producing any

16   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

17   Party waives any right to object on any ground to use in evidence of any of the material covered by

18   this Protective Order.

19          12.3    Filing Protected Material. Without written permission from the Designating Party or a

20   court order secured after appropriate notice to all interested persons, a Party may not file in the

21   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

22   Material must comply with all applicable Local Rules for the Eastern District of California.

23   Protected Material may only be filed under seal pursuant to a court order authorizing the sealing of

24   the specific Protected Material at issue.

25          12.4    Court and Court Personnel. The Court and its personnel are not subject to this Order

26   and are not required to sign Exhibit A.

27          12.5    Disclosure Prior to Entry of this Order. If a Party decides to produce information or

28   documents subject to this Order before the Court has signed this Order, the Party may nonetheless

                                                        13
                                         [PROPOSED] PROTECTIVE ORDER
 1   designate such information or documents pursuant to this Order as if it had already been entered and,

 2   once the Order is executed, it will be deemed retroactive to the date of the Party’s production of such

 3   information or documents.

 4   13.    FINAL DISPOSITION

 5          Within 60 days after the final disposition of this action, as defined in Paragraph 4, each

 6   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 8   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9   the Protected Material is returned or destroyed, the Receiving Party must submit a written

10   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

12   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

13   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

14   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

15   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17   and expert work product, even if such materials contain Protected Material. Any such archival copies

18   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

19   Paragraph 4.

20          IT IS SO STIPULATED BY AND THROUGH COUNSEL OF RECORD.

21   Dated: April 6, 2020                                    K&L GATES LLP
22
                                                             By: /s/Armando V. Arballo_______
23                                                           ARMANDO V. ARBALLO
                                                             Attorneys for Plaintiff T. Clinton
24

25

26
27

28

                                                        14
                                        [PROPOSED] PROTECTIVE ORDER
 1   Dated: April 6, 2020                        XAVIER BECERRA

 2                                               Attorney General of California
                                                 R. LAWRENCE BRAGG
 3                                               Supervising Deputy Attorney General

 4

 5                                               /s/ Kelli M. Hammond
                                                 KELLI M. HAMMOND
 6                                               Deputy Attorney General
                                                 Attorneys for Defendants
 7                                               Sherer, Dixon, and Cooper

 8
                  IT IS SO ORDERED.
 9
     Dated: April 8, 2020
10                                           __________________________________
11                                           __
                                             DENNIS M. COTA
12                                           UNITED STATES MAGISTRATE
13                                           JUDGE

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            15
                                [PROPOSED] PROTECTIVE ORDER
 1                                                 EXHIBIT A

 2                    ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for the

 6   Eastern District of California on __________ in the case of ___________ [insert formal name of

 7   the case and the number and initials assigned to it by the court]. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to this

11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

12   this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the Eastern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   __________________________________ [print or type full address and telephone number] as my

18   California agent for service of process in connection with this action or any proceedings related to

19   enforcement of this Stipulated Protective Order.

20   Date: _________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: ______________________________

24                  [printed name]

25   Signature: __________________________________

26                  [signature]

27

28

                                                        16
                                         [PROPOSED] PROTECTIVE ORDER
